Case 1:19-cr-00244-RM Document 28 Filed 10/24/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00244-RM

UNITED STATES OF AMERICA,

              Plaintiff,

v.

DAVID DELANEY,

            Defendant.
_____________________________________________________________________________

              MOTION TO CONTINUE SENTENCING HEARING
____________________________________________________________________________

       David Delaney, by and through undersigned counsel, respectfully requests the

Court reset his sentencing hearing presently set for December 20, 2019. Doc. 25. In

support of this motion, he states:

       1.     Undersigned counsel has a jury trial in case number 19-cr-00350-REB set

to commence on December 16, 2019. Counsel currently anticipates that case will

proceed to trial. Although that trial is scheduled to end on December 19, 2019, it is a

Durango Docket case, and counsel may not return to Denver before December 20, 2019.

       2.     Counsel has conferred with AUSA Alecia Riewerts who does not oppose

this motion. Ms. Riewerts further informed counsel that her case agent, who may

testify at the hearing, is on leave on December 20, 2019.
Case 1:19-cr-00244-RM Document 28 Filed 10/24/19 USDC Colorado Page 2 of 3




      3.     Counsel is conducting additional investigation relevant to sentencing and

the 18 U.S.C. § 3553(a) factors. That investigation includes, among other things,

requesting records from various governmental agencies. A number of counsel’s

requests remain outstanding.

      4.     Ms. Riewerts has no objection to rescheduling the hearing. Counsel also

contacted SUSPO Ryan Kinsella who has no objection.

      Wherefore, Mr. Delaney respectfully requests this Court continue Mr. Delaney’s

presently set Sentencing Hearing. Mr. Delaney further requests the parties be allowed

to contact chambers to reschedule the hearing.



                                         Respectfully submitted,

                                         VIRGINIA L. GRADY
                                         Federal Public Defender



                                         s/Laura H. Suelau
                                         LAURA H. SUELAU
                                         Assistant Federal Public Defender
                                         633 17th Street, Suite 1000
                                         Denver, CO 80202
                                         Telephone: (303) 294-7002
                                         FAX: (303) 294-1192
                                         laura.suelau@fd.org
                                         Attorney for Defendant




                                            2
Case 1:19-cr-00244-RM Document 28 Filed 10/24/19 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE



        I hereby certify that on October 24, 2019, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing
to the following e-mail addresses:

       Alecia Riewerts, AUSA
       Alecia.Reiwerts@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

       David Delaney        (via U.S. Email)




                                           s/Laura H. Suelau
                                           LAURA H. SUELAU
                                           Assistant Federal Public Defender
                                           633 17th Street, Suite 1000
                                           Denver, CO 80202
                                           Telephone: (303) 294-7002
                                           FAX: (303) 294-1192
                                           laura.suelau@fd.org
                                           Attorney for Defendant




                                               3
